    Case 2:18-cv-09413-CJB-JCW Document 12 Filed 07/15/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA


LEROY MITCHELL                           *       CIVIL ACTION NO. 18-9413
                                         *
VERSUS                                   *       JUDGE CARL BARBIER
                                         *
LIFE INSURANCE COMPANY OF                *       MAGISTRATE JUDGE JOSEPH
NORTH AMERICA                            *       C. WILKINSON, JR.
*     *   *    *   *    *                *       *     *   *     *  *    *


                                       ORDER

     Considering the foregoing Joint Motion for Dismissal (Rec. Doc. 11),:

     IT IS HEREBY ORDERED that all claims in the captioned matter are

DISMISSED WITH PREJUDICE.

     New Orleans, Louisiana this 15th day of July, 2019.




                                        CARL J. BARBIER
                                        UNITED STATES DISTRICT JUDGE
